        Case 1:19-cv-00017-JCG Document 169                Filed 05/03/19     Page 1 of 2



           IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

 ONE WORLD TECHNOLOGIES, INC.,

                               Plaintiff,           Case No.: 19-cv-00017
                        v.

 THE UNITED STATES OF AMERICA;
 U.S. DEPARTMENT OF HOMELAND
 SECURITY; U.S. CUSTOMS AND BORDER
 PROTECTION; and KEVIN K.
 McALEENAN, in his official capacity as
 Commissioner of U.S. Customs and Border
 Protection,
                            Defendants.

 THE CHAMBERLAIN GROUP, INC.,

                               Intervenor,

                         And

 UNITED STATES INTERNATIONAL
 TRADE COMMISSION,

                               Intervenor.


        CLARIFICATION OF DEFENDANTS’ POSITION REGARDING A STAY

       At the request of the Court, Defendants The United States of America, United States

Department of Homeland Security, United States Customs and Border Protection (“Customs”),

and Kevin K. McAleenan (collectively, the “Government”), file this short clarification. The

Government writes to clarify its position on the record regarding any potential stay in this matter.

The Settlement Agreement between One World and the Government contemplates that this case

will be dismissed as soon as practicable. For the reasons explained in the Government’s pending

motion to dismiss, the Government’s position is that the Court lacks jurisdiction over One World’s

claims here. There is no reason the case cannot be dismissed now as requested by One World and

the Government in the joint motion to dismiss. Although the Government does not share this view,

to allay One World’s concern that the Court might not be able to dismiss the case due to the pending
        Case 1:19-cv-00017-JCG Document 169               Filed 05/03/19    Page 2 of 2



appeals, the Government consented, in the alterative, to a limited stay. Today the Government

filed a motion at the Federal Circuit to dismiss its appeal. This case should now be dismissed for

the reasons outlined in the joint motion to dismiss, and the Government strongly opposes a stay of

this case for any further period of time.

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              /s/ Amy Rubin
                                              AMY M. RUBIN
                                              Assistant Director
                                              International Trade Field Office

                                              /s/ Guy Eddon
                                              GUY EDDON
                                              EDWARD F. KENNY
                                              MARCELLA POWELL
                                              ALEXANDER VANDERWEIDE
                                              Trial Attorneys
                                              Civil Division, Dept. of Justice
                                              Commercial Litigation Branch
                                              26 Federal Plaza – Suite 346
                                              New York, NY 10278
                                              Tel. (212) 264-9230 or 0480

                                              Attorneys for Defendants

 Dated: May 3, 2019




                                                2
